DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 15 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose a connector having a multi-receiving part, comprising  plate springs disposed inside of a first wall and a second wall of a tray, fixing a first memory card seated in the tray, and first seats horizontally extending are formed at predetermined positions on inner sides of a first wall and a second wall of the tray to seat the first memory card, and second seats horizontally extending are formed at predetermined positions on the inner sides of the first wall, the second wall, and a third wall to seat the 15second memory card over the first memory card as required in combination with other limitations of this claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshida et al. (US 9,209,538) discloses a connector having a multi-receiving part, comprising   a tray having an opening and having first, second, third and fourth walls to receive a first and second memory card, and having features similar to claimed invention. However does not discloses plate springs disposed inside of the first wall and the second wall of the tray, fixing the first memory card seated in the tray, and first seats horizontally extending are formed at predetermined positions on inner sides of the first wall and the second wall of the tray to seat the first memory card, and second seats horizontally extending are formed at predetermined positions on the inner sides of the first wall, the second wall, and the third wall to seat the 15second memory card over the first memory card.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831